AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      NorthernDistrict
                                                   __________ Districtof
                                                                       of__________
                                                                         California


  ASHISH CHADHA, and MILTON LEE, on behalf of                             )
     themselves and all others similarly situated                         )
                                                                          )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                                             Civil Action No. 3:20-cv-06923-SK
                                                                          )
                                                                          )
       PORSCHE CARS NORTH AMERICA,                                        )
 INC,.PORSCHE AG,VOLKSWAGEN AG, AUDI AG                                   )
                                                                          )
                           Defendant(s)                                   )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                           See Attached Schedule A.




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

                                           SHANA E. SCARLETT
                                           HAGENS BERMAN SOBOL SHAPIRO LLP
                                           715 Hearst Avenue, Suite 202
                                           Berkeley, CA 94710

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                        S DISTR
                                                                                     ATE
                                                                                   ST
                                                                                               IC
                                                                                                 T        CLERK OF COURT
                                                                               D
                                                                                                            Susan Y. Soong
                                                                                                         CO
                                                                          E
                                                                        IT




                                                                                                           UR
                                                                      UN




                                                                                                             T
                                                                      N O RT




                                                                                                              NI A




Date:          10/6/2020
                                                                                                          OR




                                                                                                                     Thelma Nudo
                                                                        HE




                                                                                                         IF




                                                                               N
                                                                                                         AL
                                                                               R




                                                                                   DI
                                                                                        S T RI T O F C
                                                                                              C                        Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-06923-SK

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                                   SCHEDULE A


Porsche Cars North America, Inc.
980 Hammond Dr. Ste 1000
Atlanta, GA 30328

Porsche AG
Porscheplatz 1
D - 70435 Stuttgart
Germany

Audi AG
Grosskunden-Platz
Ingolstadt 85045
Germany

Volkswagen AG
Berliner Ring 2
Wolfsburg
Niedersachensen 38440
Germany
